Citation Nr: 1445864	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for status-post lumbar laminectomy with fusion of L5-S1, and if so, whether service connection is warranted.

2.  Entitlement to an increased rating greater than 30 percent prior to January 31, 2014, and greater than 50 percent from January 31, 2014, for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to May 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Service connection for status-post lumbar laminectomy with diskectomy and fusion for back injury was previously denied in an April 1981 rating decision.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As such, the issue has been listed as above.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed and associated with the record.

The Veteran's claims were remanded by the Board for additional development in November 2010.  The matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) additional evidence was associated with the Veteran's electronic claims file.  No subsequent SSOC was issued, but this is not necessary because the Veteran, through his representative, subsequently waived initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1981 rating decision denied entitlement to service connection for status post lumbar laminectomy with discectomy and fusion for back injury, finding that there was no evidence of such disability in service; the Veteran appealed the rating decision and the claim again was denied in a September 1981 statement of the case (SOC); the Veteran failed to timely appeal the SOC.      

2.  Evidence received since the April 1981 rating decision raises a reasonable possibility of substantiating the Veteran's low back disability claim.

3.  Prior to January 31, 2014, audiometric examinations correspond to no greater than a level V hearing loss for the right ear and a level VI hearing loss for the left ear; from January 31, 2014, audiometric examinations correspond to no greater than a level VIII hearing loss for the right ear and a level IX hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision that denied entitlement to service connection for status post lumbar laminectomy with discectomy and fusion for back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the April 1981 rating decision in relation to the Veteran's claim for entitlement to service connection for status post lumbar laminectomy with discectomy and fusion for back injury, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an increased rating greater than 30 percent prior to January 31, 2014, and greater than 50 percent from January 31, 2014, for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in April 2006, August 2008, March 2009, and December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Of note, based on the Veteran's statements at the hearing the claims were remanded for additional development.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For purposes of evaluating the Veteran's request to reopen his claims of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id.

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a low back disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that issue are moot.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  As will be discussed in greater detail below, the Board is remanding the Veteran's low back disability claim, in part, due to the indication of the receipt of benefits from the Social Security Administration (SSA).  The Veteran's hearing loss claim is not implicated by this decision, however, as the evidence of record clearly indicates that the basis of the SSA benefits is the Veteran's low back and not his hearing loss.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases, but only where potentially relevant to the claims on appeal).  Post service private medical records identified by the Veteran have been associated with the claims file, to the extent possible.  Moreover, neither the Veteran nor his representative has asserted that there is additional evidence not of record that would help his claims.  

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA audiological examinations in May 2006, March 2009, January 2011, and May 2014.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined.  No records suggest an increase in disability has occurred as compared to the prior VA examination findings.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination reports are thorough and supported by outpatient treatment records.  There is no rule as to how current an examination must be, and the Board concludes the examinations in this case are adequate upon which to base a decision in that they were performed by neutral, skilled providers who accurately recited the Veteran's history and the examiners' resulting reports provide the data required to appropriately rate the Veteran's disorder.  The examiners specifically noted qualifications of Audiologists.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not asserted that there is any deficiency in his VA examinations.  Furthermore, the Board notes that multiple VA examination reports discussed the Veteran's claim as to the effect of his functioning on his daily activities.  Thus, as contemplated by Martinak and directed by 38 C.F.R. § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination reports.  Moreover, treatment records also discuss the Veteran's hearing problems as they relate to daily functioning.  Therefore, the Board finds a remand for a VA examination to further document the functional effects of the Veteran's hearing problems would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  

Given the December 2010 letter to the Veteran, the January 2011 VA examination report, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that he has a low back disability due to his military service.   Specifically, he alleges that he fractured his spine during basic training when he slipped and fell down a hill.

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2014).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2014).

The Veteran originally was denied entitlement to service connection for a low back disability in an April 1981 rating decision.  The Veteran submitted a timely notice of disagreement and the claim again was denied in a September 1981 SOC.  The Veteran did not appeal the SOC denial by submitting a timely substantive appeal within the applicable timeframe.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2014).  

As a result, claims of service connection for a low back disability may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for a low back disability was denied in April 1981.  The evidence of record at the time of this rating decision consisted of the Veteran's service treatment records (STRs) and private treatment records.

Again, the Veteran claims he incurred a low back disability as a result of his military service.  The April 1981 rating decision denied the claim on the basis that the service treatment records documented no back injury or disability.  To the extent that he injured his back in 1972, as alleged, he had no treatment for his back until a re-injury in 1977.  For evidence to be new and material in this matter, it would have to tend to show either that the Veteran's low back disability had its onset in service or is otherwise related to some incident of service.  The Board finds the evidence received since the above rating decision does so.

In that regard, the Veteran has submitted numerous lay statements from himself, friends, and family members that document an in-service low back injury (specifically, a fractured spine).  Moreover, a January 1984 treatment record includes the Veteran's report of a low back injury in 1972 when he fell off an embankment while in the military.

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above lay and medical evidence suggests a possible association between the Veteran's low back problems and his military service, given the reports of in-service injury documented in the medical records and in numerous lay statements.  At the very least, this new evidence raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's low back claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a low back disability on the merits. 

Increased Rating

The Veteran alleges that his current ratings for his bilateral hearing loss disability do not accurately reflect the severity of his condition. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA treatment records indicate that the Veteran was fitted for hearing aids in September 2004.

The Veteran underwent a VA audiological examination in May 2006.  The Veteran reported a decrease in hearing over a long time and that the situation that caused the greatest difficulty in terms of hearing loss was "always."  During testing, the Veteran's responses were noted to be inconsistent and there was observed posturing.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
50
20
LEFT
30
25
45
50
35

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 94 percent for both the left and right ears.  The average of the pure tones between 1000-4000 Hz was 32.5 for the right ear and 38.75 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I for the right ear and I for the left ear.  Such a degree of hearing loss warrants a noncompensable rating under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & (b).

During a September 2007 VA treatment visit, the Veteran reported that he had been unable to wear his hearing aids because they hurt the back of his ears when wearing glasses.  The treatment provider indicated that it appeared that the Veteran had a possible fluctuating hearing loss, based on the improvement in hearing in 2006.  In addition, the Veteran appeared to hear fairly well when the treatment provider was speaking directly to him.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
60
75
LEFT
30
65
60
60
75

Speech audiometry revealed speech recognition ability on the Monitored Live Voice CID W22 word list 1A of 80 percent for the right ear and 76 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 32.5 for the right ear and 38.75 for the left ear.  As noted above, the speech discrimination test was not performed using the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, the results of the September 2007 audiogram cannot be used to establish entitlement to an increased rating.

Similarly, an audiogram from March 2008 is of record; however, no speech recognition testing results are of record.  The use of such results in rating the Veteran's hearing loss disability would be proper only under certain circumstances not present here.  See 38 C.F.R. § 4.85(c).

The Veteran underwent another VA audiological examination in March 2009.  The Veteran's chief complaint was garbled speech and difficulty understanding what was being said.  The examination report indicated that puretone threshold and speech testing were of poor reliability and therefore should not be used for adjudicative purposes.  

The Veteran also underwent a VA audiological examination in January 2011.  The Veteran reported that the situation that caused the greatest difficulty in terms of hearing loss was increased hearing problems since his last evaluation and that a dog had recently chewed both his hearing aids.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
65
70
60
LEFT
65
75
70
70
85

The average of the pure tones between 1000-4000 Hz was 63 for the right ear and 75 for the left ear.  The examiner indicated that the use of speech discrimination scores was not appropriate due to multiple factors.  Using Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of V for the right ear and VI for the left ear.  Such a degree of hearing loss warrants only a 20 percent rating under Table VII.  The Board recognizes that 38 C.F.R. § 4.86 (a) is for application in this case, given that the Veteran's pure tones between 1000 and 4000 Hz each were 55 dB or more; however, as speech recognition scores could not be used, rating under Table VI is not possible.  Consideration under 38 C.F.R. § 4.86(b) is not applicable in this instance.

In June 2013, the Veteran's hearing was within functional limits.  In September 2013, the Veteran's hearing was noted to be unimpaired, during treatment for separate problems.  In November 2013, the Veteran's hearing loss was noted to be stable and doing well.  

On January 31, 2014, the Veteran filed a claim for increased rating for his hearing loss disability.  Despite, the issue being in appellate status before the Board, the RO chose to proceed with an adjudication of the claim.

The Veteran underwent a VA audiological examination in May 2014.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
60
65
75
LEFT
60
70
70
75
85

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 44 percent for both the left and right ears.  The average of the pure tones between 1000-4000 Hz was 64 for the right ear and 75 for the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII for the right ear and IX for the left ear.  Such a degree of hearing loss warrants a 50 percent rating under Table VII.  The Board recognizes that 38 C.F.R. § 4.86 (a) is for application in this case, given that the Veteran's pure tones between 1000 and 4000 Hz each were 55 dB or more; however, using Table VIa would result in a numeric designation of V for the right ear and VI for the left ear, resulting in a rating only of 20 percent.  Consideration under 38 C.F.R. § 4.86(b) is not applicable in this instance.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The Veteran has not contended that his hearing acuity has worsened since the last examination and, therefore, there is nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's bilateral hearing loss disability has reached a level greater than 30 percent prior to January 31, 2014, or greater than 50 percent from January 31, 2014.  In reaching that conclusion, the Board recognizes that there are no audiometric records between January 2011 and May 2014 and that the 50 percent rating assigned by the RO in May 2014 is effective January 31, 2014, the date of receipt of the Veteran's claim of worsening hearing loss.  The Board recognizes that the Veteran's decreased hearing acuity may have been in effect prior to January 31, 2014; however, there is not sufficient evidence to assign a specific effective date prior to January 31, 2014, because there is evidence delineating when such a worsening of hearing acuity occurred.  As noted above, the treatment records between January 2011 and January 2014 indicate stable hearing.  Further staged ratings or a change in the effective date of the assigned 50 percent rating, therefore, are inapplicable here.  See Hart, 21 Vet. App. at 505.  

Considering the results of the evidence of record, therefore, entitlement to a rating greater than 30 percent prior to January 31, 2014, and greater than 50 percent from January 31, 2014, for a bilateral hearing loss disability is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, the Veteran reports difficulty understanding and engaging in conversation with others.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by noises appearing garbled is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations and the television are factors contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's bilateral hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations attributed to either the service-connected bilateral hearing loss or his tinnitus, for which he is also service-connected, are addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for status-post lumbar laminectomy with fusion of L5-S1 is reopened; the appeal is granted to this extent only.

Entitlement to an increased rating greater than 30 percent prior to January 31, 2014, and greater than 50 percent from January 31, 2014, for bilateral hearing loss is denied.


REMAND

The Board finds that the Veteran's low back claim must be remanded for additional development.  Multiple statements from the Veteran indicate that he is or was in receipt of Supplemental Security Income (SSI) from SSA due to his low back disability.  Such records have not been associated with the claims file and must be requested.

In addition, the Veteran was afforded a VA examination for his back in January 1983 for pension purposes.  The examination report did not include an opinion as to the etiology of the disability.  The Veteran's service treatment records do not include treatment for or diagnosis of a fractured spine that the Veteran now claims occurred in service.  In addition, the record clearly establishes that low back problems were exacerbated or possibly began in 1977, that is, multiple years after service.  That said, from the 1980s the Veteran has reported an in-service injury in 1972 to his back and an examination on separation from service is not of record.  Although the Veteran did sign a statement indicating that his condition had not changed since his last examination, given that the last examination of record was his entrance examination the Board does not afford this statement a tremendous amount of probative weight.  The Board concludes that a VA examination is necessary in order for an examiner to opine as to the etiology of any current low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records from all applicable VA medical facilities from July 2014 to the present.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

3.  After 1. And 2. above has been completed, schedule the Veteran for a VA examination for his lumbosacral spine.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed lumbosacral spine disability had its onset in service or is otherwise related to military service.  In reaching that conclusion, the examiner is asked to consider, and discuss as necessary, the Veteran's and family member's contentions of an in-service back injury and the medical evidence documenting a 1977 post-service back injury.  

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


